*24ORDER
PER CURIAM.
Sammie White (Movant) appeals from the judgment dismissing his Rule 24.085 motion for post-conviction relief. Movant pleaded guilty to unlawful use of a weapon and received a suspended imposition of sentence with two years of probation. He concedes that he was released from his probation and was neither convicted of a felony nor delivered to the Missouri Department of Corrections. Rule 24.035 provides a remedy only for persons “convicted of a felony on a plea of guilty and delivered to the custody of the department of corrections.... ” Unless these conditions are met, the motion court is without jurisdiction to entertain the motion. Barna v. State, 918 S.W.2d 417, 418 (Mo.App. E.D.1996); Hopkins v. State, 802 S.W.2d 956, 958 (Mo.App. W.D.1991). Therefore, we conclude the motion court’s dismissal is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm the judgment pursuant to Rule 84.16(b).